Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
2.	The request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for Continued Examination under 37 CFR 1.114, the fee set forth in 37 CFR 1.17(e) has been paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed 1/27/2021 has been entered.  An action on the RCE follows.

Summary of claims

 3.	Claims 1-20 are pending, 
	Claims 1, 12 and 19 are amended,
	Claims 1, 12 and 19 are independent claims,
           Claims 1-20 are rejected.

Response to Arguments
4.	Applicant’s arguments, see Remarks, filed on 1/27/2021, with respect to the rejection(s) of claim(s) 1-20 under 103 have been fully considered and are not persuasive in view of new rejection ground(s).
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wei Hua et al (US Publication 20150212714 A1, hereinafter Hua), and in view of Gregory Ralph Harrod et al (US Publication 20120310418 A1, hereinafter Harrod), and Klaus Baumecker et al (US Publication 20170090723 A1, hereinafter Baumecker).


As for independent claim 1, Hua discloses: A method for generating and updating a live dashboard of a building management system for a building (Abstract, an intuitive dashboard framework for creating, managing and publishing a collection of visualization gadgets for critical environments), the method comprising: generating, by the building management system ([0058], may make it easy to quickly construct visualization of building control systems with easy point mapping for large dimension buildings; [0144], end users may user the gadget to monitor building performances, and critical room conditions for system monitoring and diagnostics; [0152], a gadget which displays the overall building status and allows one to drill down to the device level), a dashboard designer interface and causing the dashboard designer interface to be displayed on a user device of a user ([0152], a gadget which displays the overall building status and allows one to drill down to the device level; [0153], for building solutions, the dashboard may cover a building and is a generic dashboard, and permit easy customization and configuration for points); receiving, by the building management system via the dashboard designer interface, a graphic element from the user ([0152], a gadget which displays the overall building status and allows one to drill down to the device level; [0153], for building solutions, the dashboard may cover a building and is a generic dashboard, and permit easy customization and configuration for points (supporting user interaction).  The dashboard may provide for a simple and easy way of maintaining the dashboard and gadgets.  The dashboard may permit one to add a template dashboard library or entity and points may be auto mapped with an entity); executing, by the building management system, a widget of the live dashboard ([0152], a gadget which displays the overall building status and allows one to drill down to the device level; [0153], for building solutions, the dashboard may cover a building and is a generic dashboard, and permit easy customization and configuration for points.  The dashboard may provide for a simple and easy way of maintaining the dashboard and gadgets.  The dashboard may permit one to add a template dashboard library or entity and points may be auto mapped with an entity); receiving, by the building management system, a value for a data point from  building equipment ([0055], provide a way for facility personnel to easily identify problems, check system status, monitor safety hazards and certification data with certain equipment, build monthly reports, and make setpoint changes in an easy to understand manner; [0068], data may include room airflow, fume hood airflow, device alarms, temperature data, room offset, room pressure, IAQ data, humidity data, emergency mode data, energy usage calculations, air change rates, user status, occupancy status, and almost any function of controls equipment that would normally show up in present existing integrations; Fig. 37 and [0131], a screen indicating a status ; and rendering, by the building management system, the renderable visual element based on the value for the data point (Fig. 1, a dashboard with a customizable gadget for a critical environment). Hua discloses user may select components and add into dashboard ([0111]), it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to recognize that Hua’s system may receive the selected graphic element.  In addition, Harrod expressly discloses user may upload images ([0096]). Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Hua using the teachings of Harrod to include receiving uploaded images. The motivation is to allow user to customer dashboard based on user’s preference. 
Further, Hua discloses a dashboard for building management system including graphic elements supporting user interaction ([0140], user interaction may utilize a dropdown list to change history start and end, and a zoom-in and out) but does not expressly disclose a renderable visual element, in an analogous art of building management system, Harrod expressly discloses: the graphic element comprises a renderable visual element ([0119], graphical elements may be animated to indicate the current level of heating and cooling being performed; [0008], receive a user input that selects the set period via the selectable graphical elements; [0100], allow user to select a graphical element to edit the schedules).
Hua and Harrod are in analogous art because they are in the same field of endeavor, building management system. Therefore, it would have been obvious to one with 
Furthermore, Hua and Harrod do not clearly disclose strings embedded within the graphic element that define a visual appearance of the visual element, and Hua and Harrod do not clearly disclose a widget of the dashboard separate from the graphic element to access the strings, Baumecker discloses: the graphic element comprises a renderable visual element and one or more strings embedded within the graphic element that define a visual appearance of the renderable visual element ([0011], generating a digital dashboard in a vector format such as the Scalable Vector Graphics (SVG) format, thus, the original design of the digital dashboard (e.g., designs, sizes, and locations of widgets) as defined in the original vector format may be displayed in a dashboard viewer; [0023], once the digital dashboard is generated with the widgets, the digital dashboard may be saved as dashboard data which may be in a vector format such as the SVC format; [0028],  the metric data may include respective data values (e.g., a numerical value or a string value such as a status) related to the respective metrics, in some examples, the metric data may be in the form data packets comprising the respective data values (e.g., numerical or string value), respective attributes of the metrics, and/or colors to be used for displaying the numerical values as text or other graphical elements); a widget of the live dashboard separate from the graphic element to access the one or more strings embedded within the graphic element and modify the one or more strings to change the visual appearance of the renderable visual element when the renderable visual element is rendered ([0011], generating a digital dashboard in a vector format such as the Scalable Vector Graphics (SVG) format, thus, the original design of the digital dashboard (e.g., designs, sizes, and locations of widgets) as defined in the original vector format may be displayed in a dashboard viewer; [0023], once the digital dashboard is generated with the widgets, the digital dashboard may be saved as dashboard data which may be in a vector format such as the SVC format; [0028],  the metric data may include respective data values (e.g., a numerical value or a string value such as a status) related to the respective metrics, in some examples, the metric data may be in the form data packets comprising the respective data values (e.g., numerical or string value), respective attributes of the metrics, and/or colors to be used for displaying the numerical values as text or other graphical elements); rendering the renderable visual element based on the value for the data point and the one or more strings ([0028],  the metric data may include respective data values (e.g., a numerical value or a string value such as a status) related to the respective metrics, in some examples, the metric data may be in the form data packets comprising the respective data values (e.g., numerical or string value), respective attributes of the metrics, and/or colors to be used for displaying the numerical values as text or other graphical elements).
Hua and Baumecker are analogous arts because they are in the same field of endeavor, managing GUI elements in dashboard. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Hua using the teachings of Baumecker to include renderable visual element with embedded strings that define visual appearance of the 
 
As for dependent claim 2, Hua further discloses: comprising receiving, via the renderable visual element, user entered data and controlling, by the building management system, the building equipment to control an environmental condition of the building based on the user entered data ([0133], a set point may be the value of the set point of the control loop, the setpoint may be either from an actual control point or entered by user). As for dependent claim 3, Hua- Harrod-Baumecker further discloses: the data point bound to the widget is not bound to any other widget of the live dashboard, wherein the live dashboard comprises a plurality of pages, each page comprising a particular renderable visual element (Harrod: ([0119], graphical elements may be animated to indicate the current level of heating and cooling being performed; [0008], receive a user input that selects the set period via the selectable graphical elements; [0023], once the digital dashboard is generated with the widgets, the digital dashboard may be saved as dashboard data which may be in a vector format such as the SVC format; [0028], the metric data may include respective data values (e.g., a numerical value or a string value such as a status) related to the respective metrics, in some examples, the metric data may be in the form data packets comprising the respective . 

As for dependent claim 4, Harrod discloses uploading files ([0096], [0152], [0169]) but does not expressly disclose uploading a Scalable Vector Graphic file, Baumecker expressly discloses: the graphic element is a Scalable Vector Graphic (SVG) file ([0011], generating a digital dashboard in a vector format such as the Scalable Vector Graphics (SVG) format, thus, the original design of the digital dashboard (e.g., designs, sizes, and locations of widgets) as defined in the original vector format may be displayed in a dashboard viewer; [0023], once the digital dashboard is generated with the widgets, the digital dashboard may be saved as dashboard data which may be in a vector format such as the SVC format), wherein the dashboard designer interface allows the user to upload the SVG file to the building management system ([0011], generating a digital dashboard in a vector format such as the Scalable Vector Graphics (SVG) format, thus, the original design of the digital dashboard (e.g., designs, sizes, and locations of widgets) as defined in the original vector format may be displayed in a dashboard viewer; [0023], once the digital dashboard is generated with the widgets, the digital dashboard may be saved as dashboard data which may be in a vector format such as the SVC format).As for dependent claim 5, Hua-Harrod further discloses: adjusting, by the building management system, an opacity value of the widget based on the value for the data point and a plurality of thresholds for the data point, wherein the opacity value is a function of the value for the data point and the plurality of thresholds; and displaying, by the building management system, the widget in the live dashboard based on the opacity value (Hua: [0135], a configuration may incorporate a setpoint which may be an optional warning low threshold, an optional warning high threshold, an alarm low threshold, and an alarm high threshold; Harrod: [0009], receiving an adjusted set point for a heating, ventilating, air conditioning, or cooling system, determining whether the adjusted set point exceeds an over adjustment threshold; [0138], controller may determine whether the change in the temperature set point exceeds a predetermined threshold). 
As for dependent claim 6, Hua-Harrod-Baumecker further discloses: changing a color of the renderable visual element based on the value for the data point and a color map, wherein the color map comprises a relationship between potential values for the data point and a corresponding color for the renderable visual element (Hua: [0091], status color may be used so the point values that are in an alarm are highlighted for quick recognition; [0094], as to a point status visual indication, the point status may be indicated by color code; Harrod: [0097], if HVAC system is operating in a heating mode, the color palette may change to warm reddish tones; Baumecker: [0023], once the digital dashboard is generated with the widgets, the digital dashboard may be saved as dashboard data which may be in a vector format such as the SVC format; [0028],  the metric data may include respective data values (e.g., a numerical value or a string value such as a status) related to the respective metrics, in some examples, the . As for dependent claim 7, Hua-Harrod-Baumecker further discloses: rendering, by the building management system, the renderable visual element on a page of the live dashboard in response to determining that the value of the data point is greater than a predefined amount; and causing, by the building management system, the renderable visual element to not be displayed on the page of the live dashboard in response to determining that the value of the data point is less than the predefined amount (Harrod: [0137]-[0138], controller may determine whether the adjustment exceeds a predetermined threshold; Baumecker: [0023], once the digital dashboard is generated with the widgets, the digital dashboard may be saved as dashboard data which may be in a vector format such as the SVC format; [0028],  the metric data may include respective data values (e.g., a numerical value or a string value such as a status) related to the respective metrics, in some examples, the metric data may be in the form data packets comprising the respective data values (e.g., numerical or string value), respective attributes of the metrics, and/or colors to be used for displaying the numerical values as text or other graphical elements). 
As for dependent claim 8, Hua-Harrod further discloses:  the dashboard designer interface displays a selectable point list comprising a plurality of data points, wherein the plurality of data points comprise the data point; wherein the method further comprises receiving a user selection by receiving a selection of the data point from the plurality of data points of the selectable point list (Hua: Fig. 24 and [0026], user may choose different points to see in a gadget and be able to choose the entities for monitoring the points; Harrod: [0008], receiving a user input that selects the set period via the selectable graphical elements). As for dependent claim 9, Hua-Harrod further discloses: method further comprising causing, by the building management system, the user device to display the live dashboard, wherein the live dashboard comprises a first pane and a second pane displayed simultaneously within the live dashboard; wherein the first pane comprises a selectable page list comprising a plurality of pages, wherein each page is associated with one of a plurality of widgets, wherein a first page of the plurality of pages is associated with the widget; wherein the second pane comprises a display of a selected widget of the plurality of widgets selected via the selectable page list (Hua: Fig. 16, a screen which reveals a list of pre-configured gadgets that may be used on a dashboard; Fig. 48, a list of gadgets that may be sassily configured for solving critical environmental issues; Harrod: Fig. 53). 
As for dependent claim 10, Hua-Harrod further discloses: the dashboard designer interface displays a selectable graphic element list comprising a plurality of graphic elements, wherein the plurality of graphic elements comprise the graphic element; wherein the method further comprises: receiving a second user selection of the graphic element from the plurality of graphic elements of the selectable graphic element list; and displaying, via the dashboard designer interface, the graphic element in an editable mode to the user (Hua: [0111], a library may contain a generic information gadget that allows a user to select the entity and user may select images for the entity; Harrod: [0100], a graphical element may be selected to edit the schedules). As for dependent claim 11, Hua-Harrod further discloses: the dashboard designer interface comprises a first interface pane, a second interface pane, and a third interface pane, wherein the dashboard designer interface simultaneously displays the first interface pane, the second interface pane, and the third interface pane in the dashboard designer interface; wherein the first interface pane comprises a selectable point list comprising a plurality of data points, wherein the plurality of data points comprise the data point; wherein the second interface pane comprises the selectable graphic element list; wherein the third interface pane comprises a display of the graphic element in an editable mode (Hua: Fig. 9; Harrod: Figs. 42, 43). 
As per Claims 12-14, it recites features that are substantially same as those features claimed by Claims 1-3, thus the rationales for rejecting Claims 1-3 are incorporated herein.



As per Claim 17, it recites features that are substantially same as those features claimed by Claim 10, thus the rationales for rejecting Claim 10 are incorporated herein.

As per Claim 18, it recites features that are substantially same as those features claimed by Claim 11, thus the rationales for rejecting Claim 11 are incorporated herein.
As per Claims 19-20, it recites features that are substantially same as those features claimed by Claims 1-2, thus the rationales for rejecting Claims 1-2 are incorporated herein.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Lu whose telephone number is 571-270-1410 and fax number is 571-270-2410.  The examiner can normally be reached on Mon-Fri 7:30 am to 5:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 703-273-8300.  

/HUA LU/
Examiner, Art Unit 2171